Citation Nr: 1132106	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  07-18 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1968 to November 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2011, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) to schedule a videoconference hearing before the Board so he could provide testimony in support of his claim for a higher rating for his disability.  He had this requested videoconference hearing in April 2011.  The undersigned Veterans Law Judge presided.

Primarily as a result of this videoconference hearing testimony, the Board has to again remand the claim the RO via the AMC for still additional development and consideration.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  


The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A medical opinion also must support its conclusion with an analysis the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran already had a VA compensation examination in May 2006 to assist in determining whether he is entitled to a higher, i.e., compensable rating for the residuals of his tonsillectomy.  At the conclusion of that evaluation, that VA compensation examiner diagnosed chronic sinusitis/rhinitis with post-nasal drip, also indicating chronic sore throat is a problem associated with this diagnosis.  So that VA compensation examiner seemingly associated the sinusitis/rhinitis with the service-connected disability.

The Veteran also made note of this during his more recent April 2007 RO hearing and April 2011 videoconference hearing before the Board when he testified that he began experiencing these sinus-related issues following his tonsillectomy in service (and had not before that) and, therefore, is entitled to additional compensation for the sinusitis/rhinitis since they are part and parcel of or residuals of his 
service-connected disability.  Since, however, the Board does not have the information needed to assess the severity of his sinusitis/rhinitis, including specifically in terms of the potentially applicable rating criteria and determining whether these associated conditions have worsened since that May 2006 VA compensation examination more than 5 years ago, the Veteran needs to be reexamined to assist in making this important determination and address all components of his underlying disability.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any further evaluation or treatment for residuals of his tonsillectomy, including for his sinusitis/rhinitis, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and him notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then schedule another VA compensation examination to reassess the severity of his disability, including determining the severity of the sinusitis/rhinitis associated with this disability in terms of the applicable rating criteria.


The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, will have detrimental consequences on this pending claim for a higher rating for this disability.  38 C.F.R. § 3.655.

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

The examination findings must address all components of the disability - including the sinusitis/rhinitis the prior VA compensation examiner, in May 2006, seemingly determined are service-connected residuals of the tonsillectomy.

3.  Then readjudicate the claim in light of all additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


